Citation Nr: 1112462	
Decision Date: 03/29/11    Archive Date: 04/07/11

DOCKET NO.  97-00 095A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a rating in excess of 20 percent since February 9, 1996, for the orthopedic manifestations of a cervical spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to December 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 1995 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for a rating in excess of 10 percent for a cervical spine disorder.  An August 1996 rating decision awarded an increased rating of 20 percent, effective February 9, 1996.  However, as that award did not represent a total grant of benefits sought on appeal, the claim for increase remained before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

In November 2005, the Board remanded the Veteran's claim for additional development.  Then, in September 2006, the Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge.  

In a November 2009 decision, the Board awarded a separate 20 percent rating for the neurological manifestations of the Veteran's cervical spine disorder, but denied an increased rating for the orthopedic manifestations of that disability.  Although the Veteran indicated that he was satisfied with the rating assigned for his neurological manifestations, he appealed the Board's denial of a higher orthopedic rating to the United States Court of Appeals for Veterans Claims.  Pursuant to a September 2010 Joint Motion for Partial Remand, the Court vacated the Board decision with respect to the denial of an increased rating for cervical spine orthopedic manifestations since February 9, 1996, and remanded that specific issue for readjudication.  Accordingly, the Board has characterized the issue on appeal as shown above.


REMAND

The parties to the Joint Motion have requested that the Board provide an adequate statement of reasons and bases for why a rating in excess of 20 percent is not warranted based on clinical findings of reduced cervical spine flexion, which is additionally limited due to pain.  38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, before the Board can fully comply with the Joint Motion, it is constrained by the fact that proper adjudication of the Veteran's claim requires additional development.

A review of the record shows that, while the Veteran's appeal of the November 2009 Board decision was pending before the Court, additional pertinent evidence, including a February 2010 VA spine examination report and lay statements from the Veteran and his spouse, were added to the claim folder.  The Veteran has not waived consideration of that additional evidence by the RO.  On the contrary, he has submitted a November 2010 statement expressly requesting that his case be remanded to the agency of original jurisdiction for review of the newly submitted evidence.  

In the light of the foregoing, the Board finds that it cannot consider the newly submitted evidence of record without first remanding the case to the agency of original jurisdiction for initial consideration.  Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  To ensure VA has met its duty to assist and to fully comply with due process requirements, the Board finds that, on remand, the Veteran's claim should be reviewed with consideration of all evidence received since the September 2004 supplemental statement of the case, which constituted the last RO adjudication of the Veteran's claim prior to the November 2009 Board decision.  

Additionally, it appears that VA medical records may be outstanding.  The record reflects that, as of December 2009, the Veteran was receiving regular VA outpatient treatment for neck pain associated with his service-connected cervical spine disorder.  However, no subsequent VA records, with the exception of the February 2010 VA spine examination report, have been associated with the claims folder.  Because it appears there may be VA medical records dated after December 2009 that are pertinent to the Veteran's claim, the Board finds that those additional records should be obtained.  38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).
Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims folder all medical records from the VA New York Harbor Healthcare System dated since December 2009.

2.  After reviewing all evidence in the claims folder, including the VA examination report, VA treatment records, and lay evidence received since the most recent September 2004 supplemental statement of the case, readjudicate the Veteran's claim for an increased rating for the orthopedic manifestations of his cervical spine disorder.  If any aspect of the decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response.  Then, return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or United States Court of Appeals for Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

